--------------------------------------------------------------------------------

Exhibit 10.40
 
AMENDMENT NO. 4
TO
CREDIT AGREEMENT
 
AMENDMENT NO. 4, dated as of June 29, 2011 (the “Amendment”) to the CREDIT
AGREEMENT dated as of December 31, 2010 (as same has been and may be further
amended, restated, supplemented or modified, the “Agreement”), by and among
ACETO CORPORATION, a New York corporation, ACETO AGRICULTURAL CHEMICALS
CORPORATION, a New York corporation, CDC PRODUCTS CORPORATION, a New York
corporation, ACETO PHARMA CORP., a Delaware corporation, ACCI REALTY CORP., a
New York corporation, ARSYNCO INC., a New Jersey corporation, ACETO REALTY LLC,
a New York limited liability company, and RISING PHARMACEUTICALS, INC. (formerly
known as Sun Acquisition Corp.), a Delaware corporation, jointly and severally,
(each a “Company” and collectively the “Companies”), the LENDERS which from time
to time are parties to this Agreement (individually, a “Lender” and,
collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national banking
association as Administrative Agent for the Lenders.
 
RECITALS
 
The Companies have requested that the Administrative Agent and the Lenders amend
certain provisions of the Credit Agreement as set forth herein and the Lenders
and the Administrative Agent have agreed to such amendments, subject to the
terms and conditions of this Amendment.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE 1.
AMENDMENT TO CREDIT AGREEMENT
 
Section 1.1.     The last sentence in the definition of “Consolidated Domestic
Debt Service Coverage Ratio” in Section 1.01 is hereby amended and restated in
its entirely to read as follows:
 
“All of the foregoing categories shall be calculated (without duplication) over
the four fiscal quarters then most recently ended provided that for the fiscal
quarters ending December 2011 through and including March 31, 2012, Consolidated
Debt Service Coverage Ratio Shall be determined with respect to two fiscal
quarters and three fiscal quarters, respectively, then ending.”
 
Section 2.1.      Clauses (b), (d) and (e) of Section 7.12 are hereby amended
and restated in their entirety to read as follows:
 
 
(b)
Consolidated Domestic EBITDA Permit Consolidated Domestic EBITDA to be less than
(i) $2,300,000 for the fiscal quarter ending September 30, 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Consolidated Debt Service Coverage Ratio. Permit Consolidated Debt Service
Coverage Ratio to be less than 1.25:1.00, as of the end of any fiscal quarter or
fiscal year, commencing with the fiscal quarter ending March 31, 2011 other than
fiscal quarter ending September 30, 2011 for which the Consolidated Debt Service
Coverage Ratio shall not be less than 1.15:1.00.

 
 
(e)
Consolidated Domestic Debt Service Coverage Ratio. Permit the Consolidated
Domestic Debt Service Coverage Ratio to be less than 1.10:100 at the end of any
fiscal quarter or fiscal year commencing with the fiscal quarter ending December
31, 2011.

 
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES; NO EVENT OF DEFAULT
 
Section 2.1.    The Companies hereby represent and warrant to the Lenders and
the Administrative Agent that each of the representations and warranties set
forth in each Loan Document is true and correct is all material respects as of
the date hereof with respect to the Companies, with the same effect as though
made on the date hereof (unless any such representation and warranty is as of a
specific date, in which event, as of such date), and are hereby incorporated
herein in full by reference as if fully restated herein in its entirety.
 
Section 2.2.    To induce the Lenders and the Administrative Agent to enter into
this Amendment the Companies hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists no Default or
Event of Default.
 
ARTICLE 3.
CONDITIONS TO EFFECTIVENESS
 
Section 3.1.     The amendments provided herein shall not be effective unless
the Administrative Agent shall have received on or prior to the date hereof the
following: (a) this Amendment duly executed by the Company, (b) payment of an
amendment fee of $2,000 for the ratable benefit of the Lenders ; and (c) payment
of the Lender’s reasonable attorneys’ fees incurred in connection with the
preparation, execution and delivery of this Amendment.
 
ARTICLE 4.
MISCELLANEOUS
 
Section 4.1.    The amendment herein is limited specifically to the matter set
forth above and for the specific instance and purpose for which given and do not
constitute directly or by implication an amendment or waiver of any other
provisions of the Agreement or any other Loan Document or a waiver of any
Default or Event of Default which may occur or may have occurred under the
Agreement or any other Loan Document.
 
Section 4.2.    This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.
 
Section 4.3.    THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF).
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have
caused this Amendment to be duly executed as of the day and year first above
written.
 
ACETO CORPORATION
ACETO AGRICULTURAL
 
CHEMICALS CORPORATION
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
   
CDC PRODUCTS CORPORATION
ACCI REALTY CORP.
   
By:
       /s/ Douglas Roth   
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO PHARMA CORP.
ARSYNCO INC.
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO REALTY LLC
RISING PHARMACEUTICALS, INC.
By: Aceto Corporation, its Sole Member
(f/k/a Sun Acquisition Corp.)
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
     
JPMORGAN CHASE BANK, as
 
Administrative Agent and as a Lender
     
By:
       /s/ Sanford Wald    
Name:  Sanford Wald
 
Title:    Senior Vice President
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
     
By:
       /s/ Thomas P Ryan    
Name:  Thomas P Ryan
 
Title:     VP

 
 
 
3